Exhibit (10)(i)

 

[IRET Letterhead]

 

Via Telefax & U.S. Mail

January 31, 2003

   

Mr. Charlie James, President
T.F. James Company
21500 Highway 7
Box 560
Excelsior, MN  55331

Re:      Side Letter
             Ripley, TN Property 

Mr. James:

Pursuant to our discussions, this letter will confirm the requirement that the
Thomas F. James Realty Limited Partnership LLLP shall purchase the Ripley, TN
property on or before April 30, 2003, from Investors Real Estate Trust, IRET,
Inc., and IRET Properties, a North Dakota Limited Partnership.  The purchase
price shall be $250,000.00.  The costs and expense associated with the purchase
shall be allocated between the parties equally, with each paying their own
attorney fees and other third-party costs.

If this agreeable, I would ask that you please sign an extra copy of this letter
on behalf of the Thomas F. James Realty Limited Partnership LLLP, and return to
my attention along with the other merger closing documents.

INVESTORS REAL ESTATE TRUST

  

By:  /S/ Thomas A. Wentz, Jr.                        
       Thomas A. Wentz, Jr.
Its:   Vice President

THOMAS F. JAMES REALTY LIMITED PARTNERSHIP LLLP

By:  /S/ Charles Wm. James                           
Its:  /S/ As managing Member/General Partner 